 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
        KEVIN PINE, individually and on
        behalf of all others similarly situated
 7
                              Plaintiff,
 8                                                     C17-1826 TSZ
           v.
 9                                                     ORDER
        A PLACE FOR MOM, INC.,
10
                              Defendant.
11

12         THIS MATTER comes before the Court on defendant A Place for Mom, Inc.’s

13 motion to stay or, in the alternative, dismiss this action, docket no. 112. Having reviewed

14 all papers filed in support of, and in opposition to, defendant’s motion, as well as

15 plaintiff’s Second Amended Class Action Complaint, docket no. 111, the Court enters the

16 following order.

17 Discussion

18 A.      Procedural History

19         This putative class action was commenced in the Northern District of Illinois by

20 Andrew Kim, a citizen of Illinois. See Compl. (docket no. 1). Kevin Pine, a citizen of

21 California, was subsequently substituted as the named plaintiff. See 1st Am. Compl.

22 (docket no. 30); see also Pla.’s Mot. to Substitute (docket no. 25); Minute Entry (docket

23

     ORDER - 1
 1 no. 28). Pursuant to the parties’ stipulation, the case was transferred to this district,

 2 where defendant, a Delaware corporation, has its principal place of business. See Stip.

 3 (docket no. 32); Order (docket no. 33). The parties are diverse, plaintiff alleges more

 4 than $5 million in controversy, and the Court has subject matter jurisdiction under the

 5 Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d)(2). See Stip. (docket no. 32);

 6 2d Am. Compl. at ¶¶ 8, 12, & 13 (docket no. 111).

 7         In January 2018, shortly after the litigation was transferred to this district,

 8 defendant moved to dismiss the First Amended Class Action Complaint, in which

 9 plaintiff asserted two claims under the Telephone Consumer Protection Act (“TCPA”).

10 See Def.’s Mot. (docket no. 50). After briefing on defendant’s motion was complete, the

11 District of Columbia Circuit issued ACA Int’l v. FCC, 885 F.3d 687 (D.C. Cir. 2018), and

12 the Court directed the parties to file supplemental briefs. Minute Order (docket no. 75).

13 On August 28, 2018, defendant’s motion to dismiss was granted in part and denied in

14 part. Minute Order (docket no. 107). The First Amended Class Action Complaint was

15 dismissed because it failed to plead a crucial component of plaintiff’s TCPA claims,

16 namely that defendant used a “predictive dialing” system, but contrary to defendant’s

17 request, the dismissal was without prejudice and with leave to amend. Id. at ¶ 1. The

18 matter was then stayed pending the Ninth Circuit’s decision in Marks v. Crunch San

19 Diego, LLC, 904 F.3d 1041 (9th Cir. 2018).

20 B.      Defendant’s Motion to Stay

21         In October 2018, shortly after the Ninth Circuit’s opinion in Marks was issued, the

22 stay of this action was lifted, see Minute Order at ¶ 1 (docket no. 110), and plaintiff

23

     ORDER - 2
 1 timely filed his Second Amended Class Action Complaint, docket no. 111. Discovery,

 2 however, remained stayed pending further order of the Court. Minute Order at ¶ 3

 3 (docket no. 110). In its motion filed on October 29, 2018, defendant asked the Court to

 4 further stay this matter until the Ninth Circuit ruled on the then-pending petition for

 5 rehearing and rehearing en banc in Marks and, in its reply filed on December 3, 2018,

 6 defendant sought a stay until after the Supreme Court decided whether to grant a writ of

 7 certiorari in Marks. The petition for rehearing was denied on October 30, 2018, and the

 8 petition for writ of certiorari was dismissed on February 27, 2019. Defendant’s request

 9 for a stay related to Marks is now moot, and it is therefore DENIED.

10         Defendant also asks to stay this litigation under the “primary jurisdiction”

11 doctrine, while the Federal Communications Commission (“FCC”) considers public

12 comments on the interpretation of the TCPA in light of ACA Int’l and Marks. At least

13 three other district courts to which similar motions were presented after the Ninth Circuit

14 decided Marks have rejected the notion that a stay is warranted by the anticipated action

15 of the FCC. See Nicholson v. REI Energy, LLC, 2019 WL 993624 (D. Ore. Feb. 28,

16 2019); Knapper v. Cox Commc’ns, Inc., 2019 WL 250430 (D. Ariz. Jan. 17, 2019);

17 Larson v. Harman Mgmt. Corp., 2018 WL 6459964 (E.D. Cal. Dec. 10, 2018). As

18 explained in each of these decisions, the “primary jurisdiction” doctrine is prudential in

19 nature and permits courts to defer ruling when an otherwise cognizable claim implicates

20 technical and/or policy questions that should be addressed in the first instance by the

21 regulating agency rather than the judicial branch. E.g., Nicholson, 2019 WL 993624 at

22 *4 (citing Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 760 (9th Cir. 2015) (quoting

23

     ORDER - 3
 1 Clark v. Time Warner Cable, 523 F.3d 1110, 1114 (9th Cir. 2008))). In Marks, the Ninth

 2 Circuit construed the term of the TCPA as to which the FCC has sought public comment,

 3 holding that the phrase “automatic telephone dialing system” (“ATDS”) means

 4 equipment that (i) has the capacity to store numbers to be called or to randomly or

 5 sequentially produce numbers to be called, and (ii) automatically dials such numbers.

 6 See 904 F.3d at 1052. Thus, the question of what constitutes an ATDS is no longer one

 7 of first impression and does not involve technical or policy considerations that are

 8 particularly within the FCC’s expertise or discretion. 1 E.g., Larson, 2018 WL 6459964 at

 9 *3-*4. Defendant’s motion to stay pursuant to the “primary jurisdiction” doctrine is

10 therefore DENIED. See Nicholson, 2019 WL 993624 at *4-*5; Knapper, 2019 WL

11 250430 at *2-*4; Larson, 2018 WL 6459964 at *3-*4.

12 C.          Defendant’s Alternative Motion to Dismiss

13             Defendant argues that, even if the definition of an ATDS set forth by the Ninth

14 Circuit in Marks is applied, plaintiff nevertheless fails to plead a plausible claim under

15 the TCPA. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (on a motion to

16 dismiss, the dispositive inquiry is whether the facts in the complaint sufficiently state a

17 “plausible” ground for relief). Defendant’s contention lacks merit. To establish a TCPA

18 violation, plaintiff must prove that defendant called a cellular telephone number using an

19 ATDS. See Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir.

20

21
     1
         The Court also notes that, to the extent the FCC issued a new rule, it would likely be applied
22 prospectively and have little effect in this case. See Knapper, 2019 WL 250430 at *3.

23

     ORDER - 4
 1 2012). If plaintiff makes this showing, the burden falls to defendant to demonstrate that

 2 plaintiff gave the requisite consent to the call. See Van Patten v. Vertical Fitness Group,

 3 LLC, 847 F.3d 1037, 1044 & n.3 (9th Cir. 2017).

 4         The FCC has established the following two-tier standard for “consent” to calls

 5 made using an ATDS: (i) calls containing advertisements or constituting telemarketing

 6 require prior express written consent; and (ii) all other calls, other than those made for

 7 emergency purposes or to collect a debt owed to or guaranteed by the United States,

 8 require prior express consent. See 47 U.S.C. § 227(b)(1)(A); 47 C.F.R. § 64.1200(a); see

 9 also Duran v. La Boom Disco, Inc., 2019 WL 959664 at *4 (E.D.N.Y. Feb. 25, 2019).

10 For non-telemarketing calls, prior express consent is satisfied “by the simple act of giving

11 one’s phone number directly to a caller.” Rotberg v. Jos. A. Bank Clothiers, Inc., 345 F.

12 Supp. 3d 466, 477 (S.D.N.Y. 2018) (citing In re Rules & Regulations Implementing the

13 Tel. Consumer Prot. Act of 1991, 7 FCC Rcd. 8752, 8769 (Oct. 16, 1992)). In contrast,

14 prior express written consent means “an agreement, in writing, bearing the signature of

15 the person called” that “clearly authorizes” the ATDS-initiated telemarketing call. See 47

16 C.F.R. § 64.1200(f)(8).

17         In his Second Amended Class Action Complaint, plaintiff alleges that defendant is

18 engaged in the business of brokering senior-living communities to consumers for fees

19 that are paid by defendant’s clients, which are senior-housing or elder-care providers.

20 2d Am. Compl. at ¶¶ 2-3 (docket no. 111). Defendant hosts a website through which it

21 gathers consumers’ identifying information, including phone numbers. See id. at ¶¶ 33-

22 36. According to plaintiff, defendant uses a “predictive dialing” system, which is a form

23

     ORDER - 5
 1 of ATDS, to automatically place calls, to phone numbers acquired from consumers, at a

 2 rate that is consistent with the availability of one of its call center agents. See id. at

 3 ¶¶ 46-60. Plaintiff asserts that, when defendant’s ATDS connects an outbound call to a

 4 consumer, a representative in defendant’s call center will pick up and attempt to persuade

 5 the consumer to purchase senior housing through one of defendant’s clients. See id. at

 6 ¶¶ 61-71.

 7             Defendant’s alternative motion to dismiss is premised on the theory that its ATDS-

 8 generated phone calls to plaintiff (and other putative class members) did not qualify as

 9 advertisements or telemarketing. Defendant contends that, because its automated calls

10 were intended to convey only information about senior-housing and elder-care providers,

11 plaintiff’s act of providing his cell number via defendant’s website was sufficient prior

12 express consent to render his TCPA claim uncognizable. Defendant touts its “referral”

13 services as “free,” and therefore not a form of telemarketing requiring prior express

14 written consent, but the Second Amended Class Action Complaint indicates that

15 defendant receives payment if consumers that it has contacted become residents in the

16 senior-living communities for which defendant serves as an agent or broker. Thus, the

17 operative pleading adequately alleges that the calls at issue constituted telemarketing

18 within the meaning of the TCPA. 2 See 47 C.F.R. § 64.1200(f)(12) (“telemarketing means

19 the initiation of a telephone call or message for the purpose of encouraging the purchase

20

21
     2
         In light of the Court’s ruling, defendant’s contention that plaintiff gave prior express consent
22 (as opposed to prior express written consent) need not be addressed.

23

     ORDER - 6
 1 or rental of, or investment in, property, goods, or services, which is transmitted to any

 2 person”).

 3          Defendant argues that, because it was not trying to sell or lease its own senior-

 4 housing properties or elder-care services, but rather the properties or services of its

 5 clients, it is somehow insulated from liability under the TCPA. Defendant, however,

 6 does not appear to dispute that, if its clients had engaged in similar communications with

 7 plaintiff or other putative class members, the calls would constitute telemarketing within

 8 the meaning of the TCPA. 3 See Sullivan v. All Web Leads, Inc., 2017 WL 2378079 at *6

 9

10   3
       Defendant cites several cases in which courts concluded that the communications at issue did
     not constitute telemarketing, but those matters are all distinguishable. See Reese v. Marketron
11   Broad. Sols., Inc., 2018 WL 2117241 at *4-*5 (E.D. La. May 8, 2018) (involving “a one-time
     text message sent immediately after a consumer’s request for the text,” which the FCC has
12   indicated does not violate the TCPA); Reese v. Anthem, Inc., 2018 WL 1251658 at *4-*5 (E.D.
     La. Mar. 12, 2018) (involving informational texts from the American Heart Association about
13   cardiopulmonary resuscitation (“CPR”) and a website to find CPR courses); Broking v. Green
     Brook Buick GMG Suzuki, 2017 WL 3610490 at *5 (D.N.J. Aug. 22, 2017) (concerning one
14   “robocall” that was made to “complete or confirm” that the plaintiff was satisfied with his last
     car service visit); Dolemba v. Kelly Servs., Inc., 2017 WL 429572 at *3-*4 (N.D. Ill. Jan. 31,
     2017) (ruling that the plaintiff consented to receiving calls related to employment opportunities);
15
     Smith v. Blue Shield of Cal. Life & Health Ins. Co., 228 F. Supp. 3d 1056, 1058-59, 1066-68
     (C.D. Cal. 2017) (regarding automated, pre-recorded calls notifying recipients that information
16   about changes in health insurance benefits had been mailed to them and explaining what to do if
     the packet had not been received); Wick v. Twilio Inc., 2016 WL 6460316 at *1-*3 (W.D. Wash.
17   Nov. 1, 2016) (concluding that a text explaining how to complete an online order for a free
     sample, which the plaintiff had initiated, did not constitute telemarketing); Daniel v. Five Stars
18   Loyalty, Inc., 2015 WL 7454260 at *4 (N.D. Cal. Nov. 24, 2015) (reasoning that “a text sent
     solely for the purpose of allowing the recipient to complete a registration process that he or she
19   initiated shortly before receiving the text is not telemarketing”); Reardon v. Uber Techs., Inc.,
     115 F. Supp. 3d 1090, 1094-97 (N.D. Cal. 2015) (finding that texts sent by Uber Technologies,
20   Inc. to recruit drivers were employment related and not advertisements or telemarketing);
     Salmon v. CRST Expedited, Inc., 2015 WL 1395237 at *3-*5 (N.D. Okla. Mar. 25, 2015)
     (granting summary judgment in favor of the defendant on the plaintiff’s TCPA claim because the
21
     single call at issue merely advised the plaintiff that the defendant was hiring new drivers and that
     training was available for persons who did not possess a commercial driver’s license; the call did
22   not propose a commercial transaction and did not “even indirectly suggest” that the recipient

23

     ORDER - 7
 1 (N.D. Ill. June 1, 2017) (whether a call constitutes telemarketing “depends not on its

 2 content but instead on its purpose” and the defendant’s purpose in placing the calls at

 3 issue was “to encourage the purchase of insurance”); see also Chesbro v. Best Buy Stores,

 4 L.P., 705 F.3d 913, 918 (9th Cir. 2012) (holding that the “robot-calls” at issue constituted

 5 telemarketing because they “urged the listener to ‘redeem’ his Reward Zone points” and

 6 “directed him to a website where he could further engage with the RZP [Best Buy’s

 7 Reward Zone Program],” the only purpose of which was to make further purchases of

 8 Best Buy’s products, and that “[a]ny additional information provided in the calls does not

 9 inoculate them” under the TCPA). Defendant offers no authority to support the

10 proposition that businesses may escape the rigors of the TCPA simply by outsourcing

11 their telemarketing activities to “referral” services or brokers like defendant. Defendant’s

12 alternative motion to dismiss is DENIED.

13

14

15

16
     should purchase goods or services from the defendant); Aderhold v. car2go N.A., LLC, 2014 WL
17 794802 at *9 (W.D. Wash. Feb. 27, 2014) (granting judgment on the pleadings with respect to
     the plaintiff’s TCPA claim, which related to a text intended solely to permit the plaintiff to
18   complete the process he had initiated of registering for the defendant’s car-share service); Mey v.
     Pep Boys–Manny, Moe & Jack, 717 S.E.2d 235, 241 (W. Va. 2011) (holding that an automated
19   call from an entity that purchases used cars was not an “unsolicited advertisement,” but rather
     was in response to the plaintiff’s son’s posting on the Internet (at craigslist.com) expressly
20   inviting third parties to contact him about buying his vehicle); see also Sandusky Wellness Ctr.,
     LLC v. Medco Health Sols., Inc., 788 F.3d 218, 222-24 (6th Cir. 2015) (holding that two faxes
     listing medications available in the health plans of the plaintiff chiropractor’s patients were not
21
     advertisements); Ameriguard, Inc. v. Univ. of Kan. Med. Ctr. Research Inst., Inc., 222 Fed.
     App’x 530 (8th Cir. 2007) (concluding without explanation that the facsimile at issue, which was
22   attached to the complaint, was not an “unsolicited advertisement” under the TCPA).

23

     ORDER - 8
 1 Conclusion

 2         For the foregoing reasons, the Court ORDERS:

 3         (1)    Defendant’s Motion to Stay or, in the Alternative, Dismiss Plaintiff’s

 4 Second Amended Complaint, docket no. 112, is DENIED.

 5         (2)    The stay of discovery is hereby LIFTED, and the parties are DIRECTED to

 6 file, within twenty-eight (28) days of the date of this Order, a Joint Status Report

 7 concerning when they anticipate being prepared for trial in this matter.

 8         (3)    The Clerk is directed to send a copy of this Order to all counsel of record.

 9         IT IS SO ORDERED.

10         Dated this 8th day of April, 2019.

11

12                                                   A
                                                     Thomas S. Zilly
13
                                                     United States District Judge
14

15

16

17

18

19

20

21

22

23

     ORDER - 9
